DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/618,849 for a HOLDING STRUCTURE FOR ELONGATED MEMBER, filed on 12/3/2019.  Claims 1 and 2 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (U.S. Pat. 9,006,572).
Regarding claim 1, Takeuchi teaches a holding structure for elongated member, comprising:


    PNG
    media_image1.png
    831
    521
    media_image1.png
    Greyscale



[AltContent: textbox (external member)][AltContent: arrow]


[AltContent: textbox (holding portion)][AltContent: arrow]
[AltContent: textbox (inner wall of restricting groove)][AltContent: arrow]


[AltContent: arrow][AltContent: textbox (restricting groove)]
[AltContent: textbox (flat surface)]
[AltContent: arrow]

[AltContent: arrow][AltContent: textbox (wire receiving groove)]




Regarding claim 2, Takeuchi teaches the member of claim 1, wherein: the elongated member is a wire, and the external member is a housing for holding the wire.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub 2014/0080351, US Pat 7,524,520, 4,842,549


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        June 16, 2021